UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by Registrant: ý Filed by a Party other than the Registrant: ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ý Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 Keystone Consolidated Industries, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Keystone Consolidated Industries, Inc. Three Lincoln Centre 5430 LBJ Freeway, Suite 1740 Dallas, Texas75240 January 7, 2008 To Our Stockholders: You are cordially invited to attend a Special Meeting of Stockholders of Keystone Consolidated Industries, Inc. that will be held on Friday, January 18, 2008 at 10:00 a.m., local time, at Keystone’s corporate offices at Three Lincoln Centre, 5reeway, Suite 1740, Dallas, Texas.The matters to be acted upon at the meeting are described in the attached Notice of Special Meeting of Stockholders and Proxy Statement. Whether or not you plan to attend the special meeting, please complete, date, sign and return the enclosed proxy card or voting instruction form in the accompanying envelope as promptly as possible to ensure that your shares are represented and voted in accordance with your wishes.Your vote, whether given by proxy or in person at the meeting, will be held in confidence by the inspector of election as provided in Keystone’s Amended and Restated Bylaws. Sincerely, /s/ Glenn R. Simmons Glenn R. Simmons, Chairman of the Board Keystone Consolidated Industries, Inc. Three Lincoln Centre 5430 LBJ Freeway, Suite 1740 Dallas, Texas75240 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To be held on January 18, 2008 To the Stockholders of Keystone Consolidated Industries, Inc.: A Special Meeting of Stockholders of Keystone Consolidated Industries, Inc., a Delaware corporation, will be held on Friday, January 18, 2008 at 10:00a.m., local time, at the offices of Keystone at 5430LBJ Freeway, Suite1740, Dallas, Texas, for the following purposes: (1) To approve an amendment to Keystone’s Amended and Restated Certificate of Incorporation to increase the number of our authorized shares of common stock from 11,000,000 shares to 20,000,000 shares; and (2) To transact such other business as may properly come before the special meeting or any adjournment or postponement thereof. The close of business on December 26, 2007 has been set as the record date for the special meeting.Only holders of our common stock at the close of business on the record date are entitled to notice of, and to vote at, the special meeting.A complete list of stockholders entitled to vote at the special meeting will be available for examination during normal business hours by any of our stockholders, for purposes related to the special meeting, for a period of ten days prior to the special meeting at our corporate offices. You are cordially invited to attend the special meeting.Whether or not you plan to attend the special meeting, please complete, date and sign the accompanying proxy card or voting instruction form and return it promptly in the enclosed envelope.If you choose, you may still vote in person at the special meeting even though you previously submitted your proxy card. By Order of the Board of Directors, /s/
